DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/27/2019, 04/07/2020, 08/28/2020, 10/27/2020, 12/22/2020 and 04/27/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirobumi et al.(JP 2013-238634 A of record, hereafter Hirobumi).
	Regarding to claim 1, Hirobumi discloses a spectacle lens, having a lens substrate containing an ultraviolet absorber; and an antireflective film formed on at least one of a convex 
Regarding to claim 3, Hirobumi discloses the spectacle lens of claim 1.  Hirobumi discloses high refractive index layers are laminated alternately with low refractive index layers in the antireflection film, similarly to the antireflection film in the present application (see paragraphs [0053]-[0062]).  Two similar structures/apparatus must yield the similar result which is at least one surface of the spectacle lens has a luminous 36reflectance of 1% or less (applicant’s claim 3 directed to a result from structure of claim 1. If applicant think two similar apparatuses/structures do not yield the same result than applicant’s apparatus/structure must be missing a critical feature that is not claimed in claim 1).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanichi et al.(EP 2618206 A1 of record, hereafter Kanichi).
Kanichi discloses a spectacle lens (par.[0015]), having a lens substrate containing an ultraviolet absorber (par.[0015], [0040]); and an antireflective film formed on at least one of a convex surface of the lens substrate and a concave surface facing the convex surface (par.[0037]), wherein the lens substrate is dyed with a yellow dye (par.[0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanichi et al.(EP 2618206 A1 of record) in view of Ishak et al.(WO2010/111499 A1 of record).
Kanichi et al. discloses the spectacle lens according to claim 1.  However, Kanichi et al. does not expressly disclose wherein at least one surface of the spectacle lens has a luminous reflectance of 1% or less.  Ishak et al. is in same field of endeavor and teaches wherein at least one surface of the spectacle lens has a luminous reflectance of 1% or less (par.[0121]).  Therefore, it would having been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Ishak et al. to the device of Kanichi et al. purpose of reducing reflectance when anti-reflective films are applied to spectacle lens.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN TRA/Primary Examiner, Art Unit 2872